DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guohua (CN203359247).
Regarding Claim 1, Guohua discloses a collapsible intermodal container, comprising: first and second opposing side walls 11/12 (Figure 10), the first side wall extending substantially parallel to the second side wall (figure 10), each of the first and second side walls having a lower end portion and an upper end portion (figure 10); an upper wall 13 (Figure 4) hingedly attached to the upper end portion of the first side wall 122 (figure 4); and a lower wall 14 (figure 4) hingedly attached to the lower end portion of the second side wall 112 (figure 4), wherein the collapsible intermodal container is configurable between: an erected configuration in which the upper wall extends from the upper end portion of the first side wall to the upper end portion of the second side wall (Figure 11), and the lower wall extends from the lower end portion of the second side wall to the lower end portion of the first side wall, such that the first and second side 
Regarding Claim 2, Guohua discloses as the collapsible intermodal container configures from the erected configuration to the collapsed configuration (figure 11), the upper wall pivots towards the first side wall and the lower wall pivots towards the second side wall (Figure 10).
Regarding Claim 3, Guohua discloses in the collapsed configuration, the upper wall is substantially adjacent the lower wall and the upper wall extends substantially parallel to the lower wall (Figure 10 and 11).
Regarding Claim 4, Guohua discloses in the erected configuration, the upper wall is spaced apart from the lower wall and the upper wall extends substantially parallel to the lower wall (Figure 11).
Regarding Claim 5, Guohua discloses an upper link member 15 (Figure 4) having a first end hingedly attached to the upper end portion of the second side wall and a second end hingedly attached to the upper wall (Figure 4), and further comprising a lower link member 16 (figure 4) having a first end hingedly attached to the lower end portion of the first side wall and a second end hingedly attached to the lower wall (Figure 4).
Regarding Claim 6, Guohua discloses as the collapsible intermodal container configures from the erected configuration to the collapsed configuration (figure 11), the upper link member pivots towards the second side wall and the lower rigid member pivots towards the first side wall (figure 4).
Regarding Claim 7, Guohua discloses a plurality of said upper link members and said lower link members (Figure 10).
Regarding Claim 8, Guohua discloses a door assembly to the interior 17 (figure 10), wherein the door assembly is hingedly attached to one of the first and second side walls such that the door assembly is pivotable between: a closed position in which the door assembly extends substantially perpendicularly from said one of the first and second side walls (figure 11), and an open position in which the door assembly extends substantially parallel and adjacent to said one of the first and second side walls (Figure 10).
Regarding Claim 9, Guohua discloses in the erected configuration, the door assembly in the closed position is engageable with 4the other of the first and second side walls to lock the collapsible intermodal container in the erected configuration (figure 11).
Regarding Claim 10, Guohua discloses each of the first and second side walls comprises a pair of engagement members (Figure 9), and wherein the door assembly comprises a peripheral rigid frame defining four openings (figure 9) for respectively receiving the engagement members such that movement between the first and second side walls is substantially limited and the first and second side walls are substantially supported by the peripheral rigid frame (Figure 9).
Regarding Claim 11, Guohua discloses the door assembly further comprises four corner castings 31 (figure 10) for twistlock engagement, each corner casting being disposed on a respective corner of the peripheral rigid frame (Figure 10).
Regarding Claim 12, Guohua discloses the engagement members respectively abut with the corner castings when received in the openings of the peripheral rigid frame (Figure 10).
Regarding Claim 13, Guohua discloses two of said door assemblies 17 (Figure 10).
Regarding Claim 14, Guohua discloses a collapsible intermodal container, comprising: first and second opposing side walls 11/12 (figure 10), the first side wall being connected to the second side wall such that the collapsible intermodal container is configurable between an erected configuration in which the first and second side walls are substantially parallel and spaced apart by a first distance to define an interior for storing goods (Figure 11), and a collapsed configuration in which the first and second side walls are substantially parallel and spaced apart by a second distance which is less than the first distance (Figure 11); and 5an upper wall 13 (figure 10) hinged to an upper end portion of one of the first and second side walls 122 (Figure 4), and a lower wall hinged to a lower end portion of the other of the first and second side walls 112 (figure 4); and front and rear end assemblies 17 (Figure 10) for closing front and rear ends of the container and controlling access to the interior in the erected configuration (Figure 11), each of the front and rear end assemblies comprising a corner casting 31 (Figure 4) and being hingedly attached to the first side wall and pivotable between a closed position, in which the respective end assembly extends substantially 
Regarding Claim 24, Guohua discloses one or more lifting systems for use in configuring the container to the erected configuration, each lifting system comprising an elongate line or tension member for use in lifting the upper wall when configuring the container to the erected configuration 52 (figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guohua (CN203359247).
Regarding Claims 20-23, Guohua teaches all the limitations substantially as claimed except for the first distance is between 201 centimeters and 226 centimeters or the first distance is about 221 centimeters, the second distance is between 23 centimeters and 98 centimeters or the second distance is about 33 centimeters.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above distances since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 15-19 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733